DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C. §101 rejections to Claims 1-2, 18-19, 41 and 46-47, see p.8, filed on 1 July 2021 have been fully considered and are persuasive.  The previous 35 U.S.C. §101 rejections to Claims 1-2, 18-19, 41 and 46-47 are withdrawn after independent Claim 1 being amended. However Claims 1-2, 18-19, 37-39, 41 and 46-47 are subjected to 35 U.S.C. §112(f) due to the amendment since the amended Claim 1 introduces units configured … without structures.
Applicant’s arguments, see p.8-10, filed on 1 July 2021, with respect to 35 U.S.C. §103 rejection to Claim 1, 52, 103 and their dependent claims have been fully considered and are not persuasive.  The previous 35 U.S.C. §103 rejections have been withdrawn.  However after reconsideration, Claims 1, 52 and 103 are now rejected under 35 U.S.C. 103 as being unpatentable over Belenguer (US 2010/0217666 A1) Hays et al. (US 2008/0102947 A1) in view of Tama-Tlo et al. (WO-2008991472 A1).  See detail rejection below.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more processing units configured to … in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 18-19, 52-53, 69-70 and 103 are rejected under 35 U.S.C. 103 as being unpatentable over Belenguer (US 2010/0217666 A1) and Hays et al. (US 2008/0102947 A1) in view of Tama-Tlo et al. (WO-2008991472 A1).
Regarding Claim 1, Belenguer discloses a system for calculating viewability scores, of objects displayed within a viewport ([0071]: The display of an object on a screen of a browser essentially depends on two parameters), the system comprising one or more processing units configured to perform the following for at least one object of the objects: determine a first value indicative of a relative portion of the object from the viewport ([0076]: a certain specified percentage in the browser window)([0076]: a. Visible Object. The situation is detected when a percentage or proportion of the object displayed is equal to or greater than a certain specified percentage in the browser window, which percentage or proportion can be that of the displayed height of the object with respect to its total height and/or that of the displayed width of the object with respect to its total width and/or that of the displayed area of the object with respect to its total area, etc.  The percentage is interpreted as the first value).
Belenguer discloses the viewability based on a percentage or proportion of the object displayed with respect to its total area.  But Belenguer fails to disclose the first value is obtained by (B) dividing the size of the sections represented by the points determined to be visible, by the viewport's size.
However Hays it had been known to a POSITA to determine an advertisement impression based on percentage of screen area ([0084]: As described above, whether an impression is recorded depends on satisfaction of one or more thresholds. In some embodiments, a size threshold may relate to the on-screen size of the advertisement image as it appears to the gamer. For example, an advertisement image may need to meet a specified minimum percentage of screen area to be counted as an impression).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Hays into that of Belenguer and to determine the first value by dividing the size of the sections represented by the points determined to be visible, by the viewport's size in order to promote advertisement sales. 
Belenguer modified by Hays fails to disclose (A) determining (a) a plurality of points discretely distributed on the object, each point representing a section of the object; and (b) for each point of the points, if the point is visible to a user viewing the viewport.
However Tama-Tlo discloses determining (a) a plurality of points discretely distributed on the object, each point representing a section of the object (p.10 lines 20-23: All viewed objects are assumed to be comprised of triangular meshes. The visibility of a viewed object is calculated from the viewabilities for the vertices of the mesh composing the viewed object); and (b) for each point of the points, if the point is visible to a user viewing the viewport (p.13 line 11-p.14 line 9: It is judged if the vertices Vijk of a mesh Pij are visible from the viewing point by using ray tracing. Here, the visibility showing whether the vertices Vijk of a mesh Pij are visible is evaluated as an attribute of the viewing point VP and the viewed object Oi).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Tama-Tlo into that of Belenguer modified by Hays and to determine (a) a plurality of points discretely distributed on the object, each point representing a section of the object; and (b) for each point of the points, if the point is visible to a user viewing the viewport in order to evaluate a particular spot’s visibility.

2, Tama-Tlo further discloses wherein the processing units are further configured to determine a second value indicative of relative portion of the object visible in the viewport by: (A) determining (a) a plurality of points discretely distributed on the object, each point representing a section of the object; and (b) for each point of the points, if the point is visible to a user viewing the viewport; and (B) dividing the size of the sections represented by the points determined to be visible, by the object size; and wherein the viewability score is calculated also based on the second value (p.15 Equation 4: 
    PNG
    media_image1.png
    60
    157
    media_image1.png
    Greyscale
, 5: 
    PNG
    media_image2.png
    55
    191
    media_image2.png
    Greyscale
 and lines 5-14: aij in Equation (5) is a coefficient which becomes 1 when the mesh PiJ is visible and becomes 0 when it is not visible.  Also see p.15 line 3: Sij is an area of the mesh Pij).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 18, Belenguer discloses wherein the processing units are further configured to identify an object impression, indicative of the viewability of the object over a time period, during which a plurality of frames are displayed to a user, exceeding a threshold, wherein at least part of the frames include at least part of the object, and wherein the viewability score is calculated for each frame ([0073]: Optionally, on the minimum time in which said object is displayed in the browser window (this is critical for graphic animations for example).   An animation includes a plurality of frames).

19, Belenguer discloses wherein the processing units are further configured to perform the following to identify the object impression: for each of the frames, calculate a frame object impression value, based on the object's viewability score calculated for the corresponding frame, and based on a time duration during which the corresponding frame is displayed ([0071]-[0072]: The display of an object on a screen of a browser essentially depends on two parameters: The percentage or proportion of the object (percentage of the area, of the total length, etc.) being displayed in the browser window (or the screen of the terminal if the window and screen coincide). Optionally, on the minimum time in which said object is displayed in the browser window (this is critical for graphic animations for example)).

Regarding Claims 52-53 and 69-70, Claims 52-53 and 69-70 are in similar scope to Claims 1-2 and 18-19 except in the format of “method”.  Therefore the rejection to Claims 1-2 and 18-19 are also applied to Claims 52-53 and 69-70.

Regarding Claim 103, Claim 103 is in similar scope to Claim 1 except in the format of “non-transitory computer readable storage medium”.  Therefore the rejection to Claim 1 is also applied to Claim 103.

Claims 37-39 and 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over Belenguer (US 2010/0217666 A1) and Hays et al. (US 2008/0102947 A1) in view of Tama-Tlo et al. (WO-2008991472 A1) as applied to Claim 18 and 69 above, and further in view of Lee et al. (US 2014/0195330 A1).
37, Tama-Tlo discloses considering the influence of the distance from the viewing point to the viewed object (p.14 lines 14-15) when calculating the visibility of a vertex.  In addition, Lee discloses it had been known to a POSITA before the effective filing date of the claimed invention that Although the effectiveness score is defined by Equation (1) above, in other instances, the effectiveness score can be defined based on any other suitable factors and/or attributes associated with the advertisement video stream. For example, in some instances, a host device can collect data (e.g., incrementally as described above) that is associated with a distance between a user of the electronic device and, for example, the display 422 during the presentation of the advertisement video stream ([0071]).  Since the easiest and most straightforward way of measuring a distance between a user and a display device is to measure a line-of-sight distance, it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Tama-Tlo and Lee into that of Belenguer as modified and to further include a line-of-sight determination device, wherein the processing units are further configured to perform the following for each frame of the frames, for identifying a focused object impression: obtain a line-of-sight reading, designating a point on the viewport obtained from the line-of-sight determination device associated with the corresponding frame; determine a distance between the object and the line-of-sight reading within the corresponding frame; and calculate a frame object focused impression value, based on the object's viewability score calculated for the corresponding frame, based on the distance determined for the corresponding frame, and based on a time duration during which the corresponding frame is displayed in order to obtain a more realistic impression score.

Regarding Claim 38, Belenguer discloses measuring the time from which an object is displayed until it stops being displayed, such that it only informs the measurement server if said time exceeds a certain threshold ([0089]).  Therefore it would have been obvious to a POSITA to add the limitation of wherein the processing units are further configured to aggregate the frame focused object impression values calculated for the frames, giving rise to an aggregated focused object impression value, and wherein upon the aggregated focused object impression value exceeding a threshold, the focused object impression is identified in order to avoid counting viewability score of an object introduced accidently. 

Regarding Claim 39, Tama-Tlo discloses considering the influence of the distance from the viewing point to the viewed object (p.14 lines 14-15) when calculating the visibility of a vertex.  In addition, Lee discloses it had been known to a POSITA before the effective filing date of the claimed invention that Although the effectiveness score is defined by Equation (1) above, in other instances, the effectiveness score can be defined based on any other suitable factors and/or attributes associated with the advertisement video stream. For example, in some instances, a host device can collect data (e.g., incrementally as described above) that is associated with a distance between a user of the electronic device and, for example, the display 422 during the presentation of the advertisement video stream ([0071]).  Belenguer teaches The display of an object on a screen of a browser essentially depends on two parameters: … Optionally, on the minimum time in which said object is displayed in the browser window (this is critical for graphic animations for example) ([0071]-[0073]). Since the easiest and most straightforward way of measuring a distance between a user and a display device is to measure a line-of-sight distance, it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Tama-Tlo and Lee into that of Belenguer as modified and to further include a line-of-sight determination device, wherein the object impression is verified upon a line-of-sight, designating a point on the viewport obtained from the line-of-sight determination device, being below a distance threshold from the object within the plurality of frames in order to obtain a more realistic impression score.

Regarding Claims 88-90, Claims 88-90 are in similar scopes to Claims 37-39 except in the format of “method”.  Therefore the rejection to Claims 37-39 are also applied to Claims 88-90.

Claims 41, 46, 92 and 97 are rejected under 35 U.S.C. 103 as being unpatentable over Belenguer (US 2010/0217666 A1) and Hays et al. (US 2008/0102947 A1) in view of Tama-Tlo et al. (WO-2008991472 A1) as applied to Claims 1 and 52 above, and further in view of Bhowmick et al. (US 10,783,548 B1).
Regarding Claim 41, Belenguer modified by Tama-Tlo fails to disclose wherein the processing units are further configured to determine a third value indicative of color resemblance between colors of one or more corresponding sections of the object and desired colors for the corresponding sections, and wherein the viewability score is calculated also based on the third value.
However Bhowmick discloses checking color similarity to identify an advertisement’s legality (col.12 line 64 to col.12 line 2: the snapshot can be compared to stored information to determine a similarity between the snapshot image and the actual advertisement. Similarity can be based on a number of factors, as may include size, opacity, obstruction, change of color, change or orientation, among other factors).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Bhowmick into that of Belenguer modified by Tama-Tlo and to configure the processing units to determine a third value indicative of color resemblance between colors of one or more corresponding sections of the object and desired colors for the corresponding sections, and wherein the viewability score is calculated also based on the third value  in order to avoid fraud by presenting only passing color similarity checking as suggested by Bhowmick (col.13 lines 2-4: The advertisement is marked as fraudulent if the similarity value does not satisfy a similarity threshold).

Regarding Claim 46, Belenguer modified by Tama-Tlo and Hays fails to disclose wherein the processing units are further configured to determine a fourth value indicative of content resemblance between an appearance of content within the object and desired appearance of the content, and wherein the viewability score is calculated also based on the fourth value.
the snapshot can be compared to stored information to determine a similarity between the snapshot image and the actual advertisement. Similarity can be based on a number of factors, as may include size, opacity, obstruction, change of color, change or orientation, among other factors).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Bhowmick into that of Belenguer modified by Tama-Tlo and Hays and to configure the processing units to determine a fourth value indicative of content resemblance between an appearance of content within the object and desired appearance of the content, and wherein the viewability score is calculated also based on the fourth value in order to avoid fraud by presenting only passing color similarity checking as suggested by Bhowmick (col.13 lines 2-4: The advertisement is marked as fraudulent if the similarity value does not satisfy a similarity threshold).

Regarding Claims 92 and 97, Claims 92 and 97 are in similar scope to Claims 41 and 46 except in the format of “method”.  Therefore the rejection to Claims 41 and 46 are also applied to Claims 92 and 97.

Allowable Subject Matter
Claim 47 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming 101 non-statutory rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Natarajan et al. (US 2003/0187730 A1) discloses a ration of subject pixels to a viewpoint determines a viewability ([0045]: A ratio of subject pixels to total screen pixels represents a scaling factor. In this embodiment, the viewability score is determined by multiplying the scaling factor with the visibility factor score).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/YINGCHUN HE/Primary Examiner, Art Unit 2613